—In a negligence action to recover damages for personal injuries, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Lama, J.), dated July 8, 1992, as, upon renewal and reargument, denied his cross motion for summary judgment dismissing the action against him.
Ordered that the order is affirmed insofar as appealed from, with costs.
The parties have submitted conflicting evidence on the issue of whether the appellant owns the sidewalk where the plaintiff fell. Therefore, the Supreme Court properly found the existence of a factual question requiring the denial of summary judgment. Miller, J. P., Altman, Goldstein and Florio, JJ., concur.